
	
		I
		112th CONGRESS
		1st Session
		H. R. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to prevent the
		  addresses of the residences of Members of Congress from appearing on the
		  computerized Statewide voter registration lists required to be maintained by
		  States under such Act, and to permit a Member of Congress who seeks to be a
		  candidate for election for public office in a State to meet any requirement
		  under State law to provide the appropriate election official with the address
		  of the Member’s residence by providing the chief State election official with
		  an affidavit certifying that the Member is a resident of the
		  State.
	
	
		1.Short titleThis Act may be cited as the Member
			 Address Privacy and Protection Act.
		2.Preventing appearance
			 of address of residence of Member of Congress on State voter registration
			 list
			(a)In
			 generalSection 303(a)(3) of
			 the Help America Vote Act of 2002 (42 U.S.C. 15483(a)(3)) is amended by
			 striking the period at the end and inserting the following: , and to
			 prevent the display on the list of the address of the residence of any Member
			 of Congress (except as may be required for a State election official to verify
			 the Member’s voter registration information). For purposes of the previous
			 sentence, the term Member of Congress means a Senator or a
			 Representative in, or Delegate or Resident Commissioner to, the
			 Congress..
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect upon
			 the expiration of the 90-day period that begins on the date of the enactment of
			 this Act.
			3.Permitting members of
			 Congress seeking election for public office to meet declaration of residence
			 requirement under State law by providing affidavit certifying residence in the
			 State
			(a)In
			 GeneralNotwithstanding any
			 other provision of law, if a State imposes a requirement on an individual who
			 seeks to be a candidate for election for public office in the State to provide
			 an election official of the State with the address of the individual’s
			 residence, a Member of Congress may meet the requirement by filing a signed
			 affidavit with the chief State election official certifying that the Member is
			 a resident of the State.
			(b)DefinitionsIn
			 subsection (a)—
				(1)the chief
			 State election official of a State is the individual designated by the
			 State under section 10 of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–8) to be responsible for the coordination of the State’s
			 responsibilities under such Act;
				(2)the term
			 Member of Congress means a Senator or a Representative in, or
			 Delegate or Resident Commissioner to, the Congress; and
				(3)the term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin
			 Islands, and the Commonwealth of the Northern Mariana Islands.
				
